Exhibit 10.23 CORRECTIVE AMENDMENT TO CREDIT AGREEMENT THIS CORRECTIVE AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”), effective as of March 20, 2015, is by and among IXIA , a California corporation (the “ Borrower ”), and SILICON VALLEY BANK , as administrative agent (in such capacity, the “ Administrative Agent ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement (as defined below). W I T N E S S E T H WHEREAS , the Borrower, the Subsidiaries of the Borrower from time to time party thereto (the “ Guarantors ”), certain banks and financial institutions from time to time party thereto (the “ Lenders ”) and Silicon Valley Bank, as Administrative Agent, Swingline Lender and L/C Issuer, are parties to that certain Amended and Restated Credit Agreement dated as of March 2, 2015 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “ Credit Agreement ”); and WHEREAS , the Borrower and the Administrative Agent desire to amend the Credit Agreement in accordance with the authority given them in Section 11.01 of the Credit Agreement to amend, modify or supplement the Credit Agreement or any of the other Loan Documents to cure any ambiguity, omission, mistake, defect or inconsistency. NOW, THEREFORE , in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I
